UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-1524



THERESA M. CHITTUM; KENNETH E. CHITTUM,

                                          Plaintiffs - Appellants,

          and


CHIMART INCORPORATED, d/b/a Five Star Food
Mart,

                                                           Plaintiff,

          versus


STATE AUTO INSURANCE COMPANIES,

                                              Defendant - Appellee.


Appeal from the United States District Court for the Southern
District of West Virginia, at Bluefield. David A. Faber, Chief
District Judge. (CA-04-896-1)


Submitted:   November 30, 2005         Decided:     December 21, 2005


Before LUTTIG, MOTZ, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


McGinnis E. Hatfield, Jr., Bluefield, West Virginia, for
Appellants.    David K. Schwirian, PAULEY, CURRY, STURGEON &
VANDERFORD, Charleston, West Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

          Theresa M. Chittum and Kenneth E. Chittum appeal the

district court’s order granting summary judgment to Defendant and

dismissing their civil action.    We have reviewed the record and

find no reversible error.   Accordingly, we affirm on the reasoning

of the district court.   See Chittum v. State Auto Ins. Cos., No.

CA-04-896-1 (S.D. W. Va. Apr. 20, 2005).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                          AFFIRMED




                               - 3 -